DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of receipt and entry of the application filed on 10/15/2019.
	Claims 1 and 3-14 have been examined on the merits. 

Claim Objections
Claims 1 and 6 are objected to because of the following informalities: The term MSM should be fully written out instead of being abbreviated.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14 are rejected under 35 USC 103 as being unpatentable Smit et al. (US 20050038125) in view of Rueda et al. (US 20060246115) and Kamiya et al.  (US 20060193962). 
A method comprising administering an effective amount of a composition to a subject in need thereof (a subject suffering from arthritis) wherein the composition 
 	Smit teaches a composition (i.e. as in an oral form tablet) comprising type II collagen and methylsulfonylmethane (MSM) to treat a subject’s joints such as a subject suffering from a joint disease such as arthritis, especially the joint disease of osteoarthritis in a subject and to also repair damaged connective tissue in a subject (see entire document including e.g.- title, abstract, paragraphs 0002, 0032, 0040 and claims, especially claims 7, 13 and 14).  Smit, however, does not teach the further inclusion of boswellia, hyaluronic acid, selenium and ginger and further comprising a palatability agent such as a plant oil to treat a subject’s joints such as a subject suffering from a joint disease such as arthritis, especially the joint disease of osteoarthritis in a subject. 
Rueda beneficially teaches a composition (as an oral) comprising boswellia to treat the joint disease of osteoarthritis in a subject (see entire document including e.g. - title, abstract, paragraph 0005 and claim).
Kamiya beneficially teaches a composition comprising hyaluronic acid, selenium, ginger and a plant oil (i.e. sesame oil, corn oil or olive oil) to treat the joint disease of osteoarthritis in a subject (see entire document including e.g. - title, abstract, paragraphs 0049, 0074, 0080, 0084, 0089 and 0123).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Smit’s composition (as in an oral form tablet) by further including boswellia, hyaluronic acid, selenium and ginger and further comprising a in vivo functional effect (i.e. the benefit of improving, repairing and/or treating joint function in a subject) would be intrinsic upon such administration of the same overall claimed composition to treat a subject having osteoarthritis. The adjustment of a particular conventional working condition therein (i.e. determining effective amount/ranges within the claimed composition, the substitution of one form for another and when to effectively administer) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.
	Applicant is claiming within independent claims 1 and 6 a composition using the term “comprising” whereas the term “comprising” is defined as open language.  Moreover, it is noted that Applicant claims state "comprising" which is open language and therefore allows for the incorporation of non-claimed, non-disclosed elements.  Applicant's argument would be pertinent if the claims stated closed language; i.e. "consisting of," however, Applicant's claims do not state "consisting of” but rather, state “comprising" which allows for the incorporation of other process steps recited by the prior art. Thus, Examiner maintains in PPG Industries, 156 F.3d at 1355, 48, USPQ2d at 1355, it discloses that for the purpose of searching for and applying prior art under 35 USC 102 and 103, absent clear indication in the specification or claims of what the basic and novel characteristics actually are will be constructed as equivalent to "comprising." (see, e.g. MPEP 2111. 03).]


Conclusion
No claim is allowed. 
	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655